 Case 2:18-cr-00027-SJF Document 53 Filed 12/10/18 Page 1 of 1 PageID #: 135

CRIMINAL CAUSE FOR SENTENCING

BEFORE JUDGE FEUERSTEIN                        December 10, 2018   TIME: 1 Hour

CR-18-27                                                                             FI LED
                                                                                 IN CLERK'S OFFICE
                                                                           U.S. DISTRICT COURT E.D.N.Y.
DEFT NAME: Matthew Voss

                                                  cust.      X bail
                                                                           *      DEC 10 2018       *
       X present           not present
                                                                           LONG ISLAND OFFICE
DEFENSE COUNSEL:Dan Russo and Brian Griffin

       X present           not present            CJA xRET. LAS

A.U.S.A.:    Elizabeth Macchiaverna and Whitman Knapp

                                                            CLERK:BMM

COURT REPORTER: P. Auerbach                      OTHER:USPO

INT:    <LANG.-)

_x_    CASE CALLED.                      SENTENCING ADJ'D TO_ _ _ _ __

_x_    SENTENCING HELD._x_               STATEMENTS OF DEFf AND COUNSEL HEARD.

_x_    DEFT SENTENCED ON COUNT(S) One (1) of the INFORMATION

SENTENCE TEXT: TWENTY FOUR (24) MONTHS CUSTODY WITH TWO (2) YEARS OF

SUPERVISED RELEASE TO FOLLOW.

REMAINING OPEN COUNTS ARE DISMISSED ON                                   GOVTS MOTION

                                                                         COURT'S MOTION

 X      COURT ADVISED DEFT OFRIGHT TO APPEAL.                      I.F.P. GRANTED.

       DEFT WAIVED RIGHT TO APPEAL IN PLEA AGREEMENT.

       DEFT REMANDED.                          DEFT ON BAIL PENDING APPEAL.

OTHER: Defendant to surrender to designated facility on 3/13/2019 before 2Pm.        Restitution

calculation to be submitted to the Court by 1/2/2019.
